Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim interpretation
(1) MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatanaka et al. (US 20050268852, hereafter ‘852).
Regarding to Claim 1, ‘852 teaches:
Apparatus (title, the claimed “An apparatus”);
bell-jar-shaped containers 306a (Fig. 3, [0061], the claimed “comprising: a top reaction chamber part”);
stage-supporting table 305 (Fig. 5c, [0060], the claimed “and a bottom reaction chamber part forming together a closed reaction chamber”);
when the driving means 303a to 303d are operated, the stage-supporting table 305 is elevated by the action of the driving shafts 304a to 304d (Figs. 5a-5c, [0089], the claimed “an actuator coupled to at least one of the top reaction chamber part and the bottom reaction chamber part and configured to move the at least one of the top reaction chamber part and the bottom reaction chamber part with respect to the other in a first direction from an open position to a closed position to form the closed reaction chamber”);
the substrate S is placed on a substrate-supporting part 309a disposed on the turn table 308 (see FIG. 5(a)) ([0087]), and the turn table is ascended till the substrate-supporting part 309a provided thereon with the substrate S is projected into the bell-jar-shaped container 306a to thus realize a state in which the substrate S is positioned within the first space 307a thus formed (see FIG. 5(b) ([0088], the claimed “a top substrate holder coupled to the top reaction chamber part, wherein the top substrate holder is configured to support a substrate at least when the reaction chamber is in the open position”);
substrate stages 302a, 302b, 302c and 302d, each of these substrate stages is so designed that it can freely go up and down by the action of a driving shaft 304a, 304b, 304c or 304d of a driving means 303a, 303b, 303c or 303d ([0060]), and further ascending the stage-supporting table so that the substrate S placed on the substrate stage 302a is in the film-forming position within the first space 307a (see FIG. 5(c)) ([0089], the claimed “and a bottom substrate holder coupled to the bottom reaction chamber part configured to support the substrate in the closed position, wherein the substrate is supported by at least the bottom substrate holder in the closed reaction chamber”).

Regarding to Claims 2-3 and 13,
‘852 teaches by the operation of a substrate-conveying means (not shown) such as a robot ([0069]), and the first substrate S is then transferred to the vacuum film-forming apparatus through the road-lock chamber 314 so that the substrate S is placed on a substrate-supporting part 309a disposed on the turn table 308 (see FIG. 5(a)) ([0087], the claimed “wherein the apparatus comprises: a substrate handler” of Claim 2, “wherein the substrate handler is constructed and arranged for moving the substrate to a position on the top substrate holder when the reaction chamber is in the open position” of Claim 3, and “further comprising a substrate handler constructed and arranged for moving the substrate in a second direction substantially perpendicular to the first direction” of Claim 13).

Regarding to Claim 4,
‘852 teaches when the driving means 303a to 303d are operated, the stage-supporting table 305 is elevated by the action of the driving shafts 304a to 304d till the substrate stages 304a to 304d are projected through the corresponding through holes 308a to 308d, respectively. Thus the upper face of the substrate stage is pressed against the lower face of the substrate S and the upper face of the stage-supporting table is brought into contact with the lower face of the turn table by further ascending the stage-supporting table so that the substrate S placed on the substrate stage 302a is in the film-forming position within the first space 307a (see FIG. 5(c)) ([0089], the claimed “wherein the apparatus is constructed and arranged for positioning the substrate held by the top substrate holder onto the bottom substrate holder when the top and bottom reaction chamber parts are moved from the open position to the closed position”).

Regarding to Claims 7-8,
‘852 teaches Each substrate stage 302a to 302d is equipped with a built-in heating means (not shown) such as a resistance heater ([0061], note the stage has a flat surface, the claimed “wherein the bottom substrate holder is provided with a flat surface for receiving the substrate” of Claim 7, and “wherein the bottom substrate holder is provided with a heater for heating the substrate” of Claim 8).

Regarding to Claim 9,
‘852 teaches Each bell-jar-shaped container 306a to 306d is provided, on its ceiling, with a gas-introduction means 311a, 311b, 311c or 311d which is equipped with a shower plate or a dispersion plate ([0066], the claimed “wherein the top reaction chamber part is connected to a precursor distribution system”).

Regarding to Claims 10-11,
‘852 teaches so that the substrate S is placed on a substrate-supporting part 309a disposed on the turn table 308 (see FIG. 5(a)) ([0087], the claimed “wherein the top substrate holder comprises: a clamp comprising a support area for supporting the substrate; and a suspension for suspending the clamp from the top reaction chamber part” of Claim 10, and “wherein the top substrate holder is constructed and arranged with a substantially horizontal support area and a substantially vertical suspension” of Claim 11).

Regarding to Claim 12,
‘852 teaches the turn table 308 is provided with a plurality of exhaust holes 308e, 308f, 308g and 308h for the evacuation of each space 307a to 307d ([0064], the claimed “wherein the top reaction chamber part comprises a precursor removal system to remove precursor from the reaction chamber”).

Regarding to Claim 14,
‘852 teaches when the driving means 303a to 303d are operated, the stage-supporting table 305 is elevated by the action of the driving shafts 304a to 304d (Figs. 5a-5c, [0089], the claimed “wherein the actuator causes the bottom reaction chamber part to move”).

Regarding to Claim 15, ‘852 teaches:
Apparatus (title, the claimed “An apparatus”);
bell-jar-shaped containers 306a (Fig. 3, [0061]), and stage-supporting table 305 (Fig. 5c, [0060], the claimed “comprising: a top reaction chamber part and a bottom reaction chamber part forming together a closed reaction chamber”);
when the driving means 303a to 303d are operated, the stage-supporting table 305 is elevated by the action of the driving shafts 304a to 304d (Figs. 5a-5c, [0089], the claimed “an actuator coupled to at least one of the top reaction chamber part and the bottom reaction chamber part and configured to move the at least one of the top reaction chamber part and the bottom reaction chamber part with respect to the other in a first direction from an open position to a closed position to form the closed reaction chamber”);
a gas-introduction means 311a, 311b, 311c or 311d ([0066]), and an exhaust path is formed in the stage-supporting table 305 and exhaust ports 305a, 305b, 305c and 305d are arranged at positions in good agreement with the exhaust holes 308e to 308h so that the stage-supporting table also functions as an exhaust means and that the exhaust holes may communicate with the exhaust ports during the adsorption step or the reaction step (FIG. 5(c)) ([0065], the claimed “a precursor distribution system; a removal system”);
‘852 is silent about a controller, but to control overall operations of ‘852, the apparatus of ‘852 inherently requires a controller, which is manual or automatic, a computer is commonly well-known controller, for instance, see Fig. 3 and [0061] of US20140227886, hereafter ‘886 (the claimed “and a sequence controller for controlling precursor distribution and removal systems, the sequence controller provided with a memory being programmed to enable the apparatus to execute”);
the steps of forming a desired metal film by supplying one of two precursors (for instance, a reactant gas) onto the surface of a substrate on which the other precursor (for instance, a raw gas) has been adsorbed to bring these precursors into contact with one another on the substrate surface and to thus cause a film-forming reaction between them, and film-forming method which comprises alternatively repeating a step of adsorbing a raw gas on a substrate surface and a step of allowing the adsorbed raw gas to react with a reactant gas ([0006], note this is commonly known feature of ALD, supplying first precursor, purging the first precursor, supplying second precursor, and purging the second precursor, see steps of Fig. 4 of ‘886, further note the “infiltration” is an intended use, see the MPEP citations above, the claimed “infiltration during at least a first infiltration cycle comprising: providing a first precursor in the closed reaction chamber by the precursor distribution system for a first duration in the reaction chamber; and removing a portion of the first precursor from the closed reaction chamber for at least a second duration by the removal system”).

Regarding to Claim 16,
‘852 teaches the steps of forming a desired metal film by supplying one of two precursors (for instance, a reactant gas) onto the surface of a substrate on which the other precursor (for instance, a raw gas) has been adsorbed to bring these precursors into contact with one another on the substrate surface and to thus cause a film-forming reaction between them, and film-forming method which comprises alternatively repeating a step of adsorbing a raw gas on a substrate surface and a step of allowing the adsorbed raw gas to react with a reactant gas ([0006], note this is commonly known feature of ALD, supplying first precursor, purging the first precursor, supplying second precursor, and purging the second precursor, see steps of Fig. 6 of ‘886, the claimed “wherein the first infiltration cycle further comprises: providing a second precursor in the closed reaction chamber by activating the precursor distribution system to provide the second precursor for a third duration in the reaction chamber”).

Regarding to Claim 17,
The apparatus of ‘852 is clearly capable of soaking as claimed by merely deactivating the gas supplying and exhausting, because it is an operation of the apparatus, in other words, it is an intended use, see the MPEP citations above (the claimed “wherein the sequence controller is programmed to leave the first precursor in the reaction chamber while having the precursor distribution and removal system deactivated for a soak period after providing the first precursor in the reaction chamber with the precursor distribution system”).
 
Regarding to Claim 18,
‘852 teaches when the driving means 303a to 303d are operated, the stage-supporting table 305 is elevated by the action of the driving shafts 304a to 304d (Figs. 5a-5c, [0089], the claimed “wherein the bottom reaction chamber part is moveable up and down by the actuator and is positioned below the top reaction chamber part”);

Regarding to Claim 19,
‘852 teaches the substrate S is placed on a substrate-supporting part 309a disposed on the turn table 308 (see FIG. 5(a)) ([0087]), and the turn table is ascended till the substrate-supporting part 309a provided thereon with the substrate S is projected into the bell-jar-shaped container 306a to thus realize a state in which the substrate S is positioned within the first space 307a thus formed (see FIG. 5(b) ([0088], the claimed “further comprising a top substrate holder coupled to the top reaction chamber part”);

Regarding to Claim 20,
‘852 teaches substrate stages 302a, 302b, 302c and 302d, each of these substrate stages is so designed that it can freely go up and down by the action of a driving shaft 304a, 304b, 304c or 304d of a driving means 303a, 303b, 303c or 303d ([0060]), and further ascending the stage-supporting table so that the substrate S placed on the substrate stage 302a is in the film-forming position within the first space 307a (see FIG. 5(c)) ([0089], the claimed “further comprising a bottom substrate holder coupled to the bottom reaction chamber part”).

Claims 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al. (US 20140227886, hereafter ‘886).
Regarding to Claim 1, ‘886 teaches:
Apparatus (title, the claimed “An apparatus”);
A seal cap 219, which functions as a furnace port cover configured to hermetically seal a lower end opening of the reaction tube 203, is installed below the reaction tube 203 (Fig. 1, [0058], the claimed “comprising: a top reaction chamber part and a bottom reaction chamber part forming together a closed reaction chamber”);
The seal cap 219 is configured to be vertically elevated or lowered by a boat elevator 115 as an elevation mechanism ([0058], the claimed “an actuator coupled to at least one of the top reaction chamber part and the bottom reaction chamber part and configured to move the at least one of the top reaction chamber part and the bottom reaction chamber part with respect to the other in a first direction from an open position to a closed position to form the closed reaction chamber”);
Nozzle 249 ([0037]), and the exhaust pipe 231 for exhausting an internal atmosphere of the process chamber 201 is installed at the reaction tube 203. A vacuum pump 246 serving as a vacuum exhaust device is connected to the exhaust pipe 231 ([0057], the claimed “a precursor distribution system; a removal system”);
a controller 121 (Figs. 1 and 3, [0061], the claimed “and a sequence controller for controlling precursor distribution and removal systems, the sequence controller provided with a memory being programmed to enable the apparatus to execute”);
the flow chart of Fig. 4 shows step1 including supplying a first gas and removing the gas (note the “infiltration” is an intended use, see the MPEP citations above, the claimed “infiltration during at least a first infiltration cycle comprising: providing a first precursor in the closed reaction chamber by the precursor distribution system for a first duration in the reaction chamber; and removing a portion of the first precursor from the closed reaction chamber for at least a second duration by the removal system”).

Regarding to Claim 16,
Fig. 4 of ‘886 shows step 2 including supplying second gas (the claimed “wherein the first infiltration cycle further comprises: providing a second precursor in the closed reaction chamber by activating the precursor distribution system to provide the second precursor for a third duration in the reaction chamber”).

Regarding to Claim 17,
The apparatus of ‘886 is clearly capable of soaking as claimed by merely deactivating the gas supplying and exhausting, because it is an operation of the apparatus, in other words, it is an intended use, see the MPEP citations above (the claimed “wherein the sequence controller is programmed to leave the first precursor in the reaction chamber while having the precursor distribution and removal system deactivated for a soak period after providing the first precursor in the reaction chamber with the precursor distribution system”).

Regarding to Claims 18 and 20,
‘886 teaches the seal cap 219 is configured to be vertically elevated or lowered by a boat elevator 115 as an elevation mechanism, and the boat elevator 115 is configured to enable the boat 217 to be loaded into or unloaded from the process chamber 201 by elevating or lowering the seal cap 219 ([0058], the claimed “wherein the bottom reaction chamber part is moveable up and down by the actuator and is positioned below the top reaction chamber part” of Claim 18, and “further comprising a bottom substrate holder coupled to the bottom reaction chamber part” of Claim 20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14-17 and 19-21 of U.S. Patent No. US 10590535, hereafter ‘535.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The scope of Claims 1-14 of the instant application is broader than the scope of claims 1-10, 12, 14, 17 and 19-21 of ‘535, therefore, claims 1-10, 12, 14, 17 and 19-21 of ‘535 teaches all the limitation of Claims 1-14 of the instant application.

The scope of claim 15-20 of the instant application is broader than the scope of claims 1 and 15-17 of ‘535, therefore, claims 1 and 15-17 of ‘535 teaches all the limitation of Claims 15-20 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718